Citation Nr: 1046328	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  97-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bowel disorder, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 1961 to March 1967.  He had subsequent 
periods of service in the Tennessee Army National Guard, and he 
was mobilized from September 1990 to June 1991 to serve in the 
Southwest Asia Theater of Operations.  Service in Southwest Asia 
was from October 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  Due 
to the Veteran's residence, his claims file remains under the 
jurisdiction of the RO in Nashville, Tennessee 

The Veteran presented testimony at a hearing at the RO in 
Nashville, Tennessee in October 1997.  A transcript of the 
hearing is associated with the claims file.

This appeal has been before the Board twice previously, most 
recently in January 2010, when it was remanded for additional 
development.

In accordance with an April 2006 Board remand, the Veteran was 
issued a statement of the case with respect to his claim of 
entitlement to service connection for PTSD.  However, the record 
reflects that the Veteran did not subsequently file a Substantive 
Appeal (VA Form 9 or other correspondence containing the 
necessary information) to perfect his appeal as to the PTSD 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  In a March 2010 
statement, the Veteran again raised the issue of PTSD.  As the 
Board does not have jurisdiction over the issue of service 
connection for PTSD, it is referred to the RO for appropriate 
consideration.


FINDING OF FACT

The evidence is at least in equipoise in showing that the Veteran 
has irritable bowel syndrome that is related to service.


CONCLUSION OF LAW

The Veteran has irritable bowel syndrome that is presumed to have 
been incurred in Gulf War service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.317 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease in 
line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110.  The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Service connection may be established by demonstrating that the 
disability was first manifested during service and has continued 
since service to the present time or by showing that a disability 
which pre-existed service was aggravated during service.  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Service connection also may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic disability 
resulting from undiagnosed illness that became manifest either 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. 
§ 3.317(b).

For Persian Gulf War Veterans, service connection may be granted 
for objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or more 
signs or symptoms, to include, but not limited to, fatigue; 
muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms involving 
the respiratory system; or sleep disturbances.  The chronic 
disability must have become manifest either during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed to 
any known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) an undiagnosed 
illness; or (B) a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, such 
as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable 
bowel syndrome.  38 C.F.R. § 3.317(a)(2)(i) as amended 75 Fed. 
Reg. 59968, 61995 (September 29, 2010 and October 7, 2010).

Compensation, however, shall not be paid under this section if: 
(1) there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(a)(7) as amended 75 Fed. Reg. 59968 (September 29, 2010).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(e)(1) as amended 75 Fed Reg. 59968 (September 29, 2010).  
The Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.  38 C.F.R. 
§ 3.317(e)(2).

Here, the Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis for 
those symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The notable exception to this rule is 38 C.F.R. § 3.317, which 
permits, in some circumstances, service connection of signs or 
symptoms that are objective indications of chronic disability, 
even though such disability is due to undiagnosed illness.

In the instant case, the Veteran's military records document that 
he served in Southwest Asia from October 1990 to May 1991, making 
him a Persian Gulf War Veteran.  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

Analysis

The Veteran contends that he has a bowel disorder, specifically 
irritable bowel syndrome, attributable to his service in the 
Persian Gulf. 

The service treatment records include the report of a May 1991 
physical examination, which shows the Veteran reported stomach, 
liver, or intestinal trouble.  A notation by the examiner 
indicates that the Veteran "while in Saudi had some GI c/o since 
resolved."  

Post-service medical records, however, reflect complaints of 
constipation and diarrhea, with May 1995 and September 1997 VA 
treatment reports indicating "irritable bowel," and "irritable 
bowel symptoms."  

A May 2006 private physician's statement indicates recurrent 
abdominal pain and alternating constipation and diarrhea, and 
that sigmoidoscopy and barium enemas had produced results 
"mostly related to Diverticulosis, Irritable Bowel and Spastic 
Bowel."

A December 2007 treatment report includes among the Veteran's 
diagnoses "irritable bowel syndrome," with no indication of 
what information and/or testing elicited this finding.  

In September 2009, the Veteran underwent a VA examination in 
order to determine whether a formal diagnosis of irritable bowel 
syndrome was appropriate given the Veteran's bowel-related 
complaints.  The examiner noted the December 2007 VA finding of 
irritable bowel syndrome, but opined that it was unlikely that 
the Veteran had the disorder.  

Subsequent VA treatment reports, however, continue to show 
irritable bowel syndrome as among the Veteran's medical 
conditions.  

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  See 38 
C.F.R. § 3.102.  Here, in view of evidence reflecting pertinent 
complaints in service and post-service bowel-related complaints 
and findings, including irritable bowel syndrome, the Board finds 
that the evidence is at least in equipoise and, resolving all 
reasonable doubt in favor of the Veteran, service connection for 
irritable bowel syndrome is warranted.

ORDER

Service connection for irritable bowel syndrome is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


